Citation Nr: 0210683	
Decision Date: 08/28/02    Archive Date: 09/05/02

DOCKET NO.  00-03 544	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a left ankle disorder.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from January 1954 to November 
1957.

This appeal arose before the Board of Veterans' Appeals 
(Board) from an October 1999 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boise, Idaho. The RO, in pertinent part, denied entitlement 
to service connection for a left ankle disorder.

The veteran and his wife provided oral testimony before a 
Hearing Officer at the RO in May 2000, a transcript of which 
has been associated with the claims file.

In February 2001 the Board remanded the case to the RO for 
additional development and adjudicative action.  

The RO most recently affirmed the determination previously 
entered in August 2001.


FINDINGS OF FACT

1.  A service medical record shows a sprained left ankle in 
September 1955.

2.  There is no competent, probative medical evidence of 
record of a current left ankle disability which has been 
linked to service on any basis.


CONCLUSION OF LAW

A left ankle disorder was not incurred in or aggravated by 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 1991 & 
Supp. 2002); 38 C.F.R. §§ 3.303  (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A report of medical examination dated in January 1954, and 
completed at the time of the veteran's enlistment into 
service, shows that upon clinical evaluation, his lower 
extremities and feet were normal.  The associated report of 
medical history, also dated in January 1954 and completed by 
the veteran, shows that he indicated he had never had 
lameness or foot trouble.

A sick call treatment record dated in September 1955 shows 
that the veteran was seen pursuant to an injured ankle.  X-
rays were negative for fracture.  The diagnosis was left 
ankle sprain.  The ankle was wrapped in ace bandage and he 
was to refrain from duty for four days.

A subsequent entry in the September 1955 sick call treatment 
record shows that the veteran re-turned the ankle three days 
later, had it re-wrapped, and was held out of duty for 24 
hours.

An entry in the September 1955 sick call treatment record 
made three days later shows that the veteran's ankle was 
checked and was improving.

A report of medical examination dated in October 1957, and 
completed in conjunction with separation from service, shows 
that upon clinical evaluation, the lower extremities and feet 
were normal.

Subsequent to service, a VA examination report dated in June 
2000, shows that the veteran reported that since he turned 
his ankle during service, it had been weak and that it would 
easily turn when walking on uneven ground.  It was noted that 
it was not thought that he had received treatment for his 
left ankle since his separation from service.  The impression 
was left ankle sprain.  The examiner noted the left ankle 
sprain had no relation to problems associated with the 
veteran's left knee.


The veteran and his spouse testified at a personal hearing 
before a hearing officer of the RO in May 2000.  The veteran 
indicated that he injured his left ankle during service.  He 
stated that since that time, his ankle has been susceptible 
to straining and twisting.  He added that he had never broken 
it, but rather had experienced severe sprains.  He also 
indicated that he had not sought treatment for the ankle 
since service, but rather treated it himself in a manner 
similar to that given in service.

The case was before the Board in February 2001, but was 
remanded for additional development.  The Board, in pertinent 
part, directed that the veteran undergo a VA special 
orthopedic examination for the purpose of ascertaining the 
current nature, extent of severity, and etiology of any left 
ankle disorder which may be present. 

A VA orthopedic examination report dated in July 2001 shows 
that the diagnosis was ankle pain by report with a clinically 
normal examination.  The examiner noted that the veteran had 
an entirely unremarkable examination.  Subjectively, he 
reported feeling that it would give out.  Clinically and 
radiographically, the ankle was normal.  

The examiner concluded that the etiology of the left ankle 
complaint could  not be discerned at this time.  He was 
reporting essentially a normal musculoskeletal, neurologic, 
and radiographic examination.  The examiner indicated that he 
reviewed the entire claims file and X-rays, and that he 
recognized the veteran's reported symptomatology 
subjectively.  However, he concluded that the subjective 
symptomatology of the left ankle could not be confirmed by 
any objective malady.

VA outpatient treatment records dated from November 1998 to 
June 2001 do not contain any findings or other evidence 
pertaining to the left ankle.


Criteria

In general, the applicable law and regulations state that 
service connection may be 
granted on a direct basis for disability resulting from 
disease or injury incurred in or aggravated by active 
military service. 38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.303(a) (2001).

Service connection may be also granted for any disease first 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

A veteran will be considered to have been in sound condition 
when examined, 
accepted and enrolled for service, except as to defects, 
infirmities, or disorders noted at entrance into service, or 
where clear and unmistakable (obvious or manifest) evidence 
demonstrates that an injury or disease existed prior thereto. 
38 U.S.C.A. § 1111 (West 1991); 38 C.F.R. § 3.304(b) (2001).

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service. 38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. §§ 3.304, 3.306(b) (2001).

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).  

It is the Secretary's burden to rebut the presumption of in-
service aggravation.  See Laposky v. Brown, 4 Vet. App. 331, 
334 (1993); Akins v. Derwinski, 1 Vet. App. 228, 232 (1991). 

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. § 3.303(b) (2001).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
responsibility to assess the credibility and the probative 
value of proffered evidence of record in its whole.  See 
38 U.S.C.A. § 7104(a); see also Madden v. Gober, 125 F. 3d 
1477, 1481 (Fed. Cir. 1997); Guimond v. Brown, 6 Vet. App. 
69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 (1993).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2002).


Analysis

Duty to Assist

The Board initially notes that there has been a significant 
change in the law during 
the pendency of this appeal.  On November 9, 2000, the 
President signed into law the VCAA, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supercedes the decision of 
the CAVC in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well-grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet filed as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2002).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2001.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 19, 2001) (to be codified at 
38 C.F.R. § 3.159).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  

The Board is of the opinion that the new duty to assist law 
has expanded VA's duty to assist (e.g., by providing specific 
and expanded provisions pertaining to the duty to notify), 
and is therefore more favorable to the veteran.  Therefore, 
the amended duty to assist law applies.  Id.

The Board notes that the duty to assist has been satisfied in 
this instance.  The RO has made reasonable efforts to obtain 
evidence necessary to substantiate the veteran's claim, 
including any relevant records adequately identified by him 
as well as authorized by him to be obtained.  38 U.S.C.A. 
§ 5103A (West Supp. 2002); see also McKnight v. Gober, 131 
F.3d 1483 (Fed. Cir. 1997); Epps v. Brown, 9 Vet. App. 341, 
344 (1996), aff'd sub nom. Epps v. Gober, 126 F.3d 1464 (Fed. 
Cir. 1997).

More specifically, the Board notes that when the veteran 
filed his claim he indicated treatment at the VA Medical 
Center, Tucson, Arizona; VA Medical Center, Seattle, 
Washington; VA Medical Center, Boise, Idaho; VA Medical 
Center, Walla Walla, Washington; VA Medical Center, and Fort 
Harrison, Montana.

The treatment records have been obtained from the respective 
facilities and have been associated with the veteran's claims 
folder.  The veteran has also been offered comprehensive and 
contemporaneous VA examinations.  The RO has obtained and 
associated with the claims file the medical treatment and 
examination reports identified by the veteran.

The Board is of the opinion that there is sufficient medical 
evidence on file to permit a determination of the issue on 
appeal.  See 38 U.S.C. § 5103A(d) (West Supp. 2002).

Notice of the VCAA was sent to the veteran in the February 
2001 Board Remand.  Additionally, the provisions of the VCAA 
were set forth in a Supplemental Statement of the Case dated 
in August 2001, and in a letter to the veteran dated in 
December 2001.  These notices advised him to submit 
additional evidence in support of his claim.  

They advised him of what sufficiently identified evidence VA 
could obtain for him, or that he could submit it himself.  
Such notices sufficiently placed the veteran on notice of 
what evidence could be obtained by whom and advised him of 
his responsibilities if he wanted such evidence to be 
obtained by VA.  See Quartuccio v. Principi, 01-997 (U.S. 
Vet. App. June 19, 2002).

In light of the above, the Board finds that the duty to 
notify has been satisfied.  38 U.S.C.A. § 5103 (West Supp. 
2002); 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(b)).

The Board is satisfied that all relevant facts have been 
adequately developed to the extent possible; no further 
assistance to the appellant in developing the facts pertinent 
to his claim is required to comply with the duty to assist 
him as mandated by the VCAA.  38 U.S.C.A. § 5103A (West Supp. 
2002)

The record shows that the veteran has been informed of the 
evidence needed to substantiate his claim through issuance of 
rating decisions, statement and supplemental statements of 
the case, a remand of the Board, and associated 
correspondence.  

In this regard, the veteran has been given the opportunity to 
direct the attention of the RO to evidence which he believes 
is supportive of his claim, and the RO, as noted above, has 
expanded the record accordingly by obtaining and associating 
with the claims file any additional evidence mentioned by the 
veteran.

Moreover, the veteran himself has been offered the 
opportunity to submit evidence and argument on the merits of 
the issue on appeal, and has done so.  He and his spouse 
testified at a personal hearing before a hearing officer of 
the RO in May 2000.

Having determined that the duties to notify and to assist 
have been satisfied, the Board turns to an evaluation of the 
veteran's claim on the merits.


Analysis

As discussed above, under 38 U.S.C.A. § 1111 and 38 C.F.R. § 
3.304(b), a veteran is entitled to service connection for a 
disorder present in service unless the disorder was noted in 
an examination report at the time of entrance into service, 
or clear and unmistakable evidence shows that the veteran's 
disorder preexisted service and was not aggravated by it.  
See Junstrom v. Brown, 6 Vet. App. 264, 266 (1994); see also 
Lichtenfels v. Derwinski, 1 Vet. App. 484, 486 (1991).

The veteran's service medical records are silent as to a 
history of a left ankle disorder prior to his entrance into 
service.  He is therefore presumed to have been in sound 
condition unless clear and unmistakable evidence exists to 
overcome the presumption.  38 U.S.C.A. § 1111 (West 1991).  
By "clear and unmistakable" evidence is meant that which 
cannot be misinterpreted and misunderstood; it is that which 
is "undebateable."  Vanerson v. West, 12 Vet. App. 254 
(1999).

In this case, the veteran's service medical records show that 
he reported to sick call for treatment of a left ankle injury 
in September 1955.  He was diagnosed with a left ankle 
sprain.  The ankle was wrapped in ace bandage and he was to 
refrain from duty for four days.  He re-turned the ankle 
three days later, and had it re-wrapped.  The records show 
that three days thereafter, his left ankle was checked and 
was improving.

His separation examination in October 1957 shows that upon 
clinical evaluation, his lower extremities and feet were 
normal.

Subsequent to service, there is no evidence of a left ankle 
disability.  There is no evidence of treatment for a left 
ankle disability.


VA examinations in June 2000 and in June 2001 show that the 
veteran reported symptoms of weakness, pain and a tendency 
for the left ankle to give out; however, there was no 
diagnosis of a left ankle disability and examinations showed 
a normal left ankle.  No health care provider has indicated 
or even suggested that the veteran currently has a left ankle 
disability that is related to his period of active service.

There is no evidence of record that the veteran had a left 
ankle injury which had not resolved prior to his separation 
from service, nor is there evidence that the veteran has a 
current left ankle disability that is related to his period 
of active service.  Any statements of such by the veteran are 
contradicted by the evidence of record.

Moreover, the veteran's assertions as to his having a current 
left ankle disability that was manifested as a result of his 
period of active service, even if presented as testimony, 
cannot be deemed as competent medical evidence.  As a 
layperson, he is not qualified to render medical opinions 
regarding matters, such as diagnoses and determinations of 
etiology, calling for specialized medical knowledge.  See 
Cromley v. Brown, 7 Vet. App. 376, 379 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).

As the Board noted earlier in Hickson, supra, the CAVC has 
held that in order to prevail on the issue of service 
connection, there must be in-service incurrence, a current 
disability and a nexus from the current disability to 
service.

As there is no record of such an in-service injury which had 
not been resolved prior to separation, and no evidence of a 
current left ankle disability established by a competent 
authority, there can be no nexus.  As noted in the previous 
paragraph, the veteran is not competent to provide such a 
medical opinion.

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran has a left ankle disability that is related to his 
period of active service.  Colvin v. Derwinski, 1 Vet. 
App. 171, 175 (1991).



The probative and competent medical evidence of record 
consists of the opinion expressed by the VA medical examiner.  
The VA medical examiner reviewed the entire evidentiary 
record and concluded that there is no current left ankle 
disability that is related to the veteran's period of active 
service.  The Board cannot conclude otherwise.  See Colvin, 
supra.

In short, for the reasons and bases discussed above, the 
Board concludes that the preponderance of the evidence is 
against the veteran's claim.  There is no evidence that the 
left ankle injury in service did not resolve prior to 
separation, nor is there evidence of a current left ankle 
disability.  Accordingly, the veteran's claim of entitlement 
to service connection for a left ankle disability is denied.

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a left ankle disorder.  
See Gilbert, 1 Vet. App. at 53.


ORDER

Entitlement to service connection for a left ankle disorder 
is denied.



		
	RONALD R. BOSCH 
	Member, Board of Veterans' Appeals



IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

